Citation Nr: 0940698	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-38 898A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to November 
1992.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2005 rating action that denied service 
connection for sleep apnea and a cervical spine disability.

In May 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decisions of July 2007 and December 2008, the Board 
remanded the issues on appeal to the RO for further 
development of the evidence and for due process development.

For the reasons expressed below, the issues on appeal are 
again being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  The VA will notify the 
appellant when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes enhanced duties to notify and assist claimants.  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

In July 2007, the Board remanded the issues on appeal to the 
RO for further development of the evidence, to include 
affording the Veteran a VA examination to obtain additional 
medical information necessary to equitably adjudicate the 
claims for service connection for sleep apnea and a cervical 
spine disability.  However, the February 2008 VA examination 
failed to furnish the requested information pertaining to 
those disabilities.

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).  
  
Consequently, the Board in December 2008 again remanded this 
case to the RO for further development of the evidence, to 
include affording the Veteran a VA examination(s) to obtain 
additional medical information necessary to equitably 
adjudicate the claims for service connection for sleep apnea 
and a cervical spine disability.  In early January 2009, the 
Veteran was furnished notice of the date, time, and place of 
the examination scheduled for a date subsequently that month, 
but he failed to report for the examination.  

Appellate review discloses that there is a question as to 
whether the Veteran was notified of the January 2009 
examination at his current, correct address of record.  A 
January 2008 RO letter to the Veteran was sent to him at a 
street address (Robmeyer) in Columbus, Ohio 43207.  A 
subsequent January 2008 RO letter was sent to the Veteran at 
a different street address (Poplar) in another city, Obetz, 
Ohio 43207-4323.  The early January 2009 notice to report for 
the VA examination was sent to the Veteran at a completely 
different street address (Drake) in yet another city, 
Groveport, Ohio 43125-9062.

Under the circumstances, the Board finds that due process of 
law requires that the RO clarify the veteran's correct, 
current address of record, enlisting the assistance of his 
representative, as appropriate, and ascertain the correct, 
current address to which VA notices in connection with his 
pending claim may be mailed.  Thereafter, the Veteran should 
be given another opportunity to report for a VA 
examination(s) to resolve the claims remaining on appeal.
 
The Veteran is hereby advised that failure to report for any 
scheduled VA examination, without good cause, may well result 
in denial of the claim.  See         38 C.F.R. § 3.655(a), 
(b) (2009).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.   If the 
Veteran does not report for any scheduled examination, the RO 
must obtain and associate with the claims folder a copy of 
any notice of the date and time of such examination(s) sent 
to him by the VA medical facility at which it was to have 
been conducted.  

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.
 
Accordingly, to ensure that all due process requirements 
imposed by the VCAA are met, this case is hereby REMANDED to 
the RO via the AMC for the following action:

1.  The RO should clarify the veteran's 
correct, current address of record, 
enlisting the assistance of his 
representative, as appropriate, and 
request him to provide a current address 
to which VA notices in connection with 
his pending claim may be mailed.  All 
responses received should be associated 
with the claims folder.  

2.  Thereafter, the Veteran should be 
contacted at his correct address of 
record and scheduled for examination(s) 
by a physician to determine the nature 
and etiology of any sleep apnea and 
cervical spine disability.  The entire 
claims folder must be provided to the 
examiner(s), and the examination 
report(s) should reflect consideration of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished, 
including X-rays, and all clinical 
findings should be reported in detail.
 
The physician(s) should review the 
service and post service evidence and 
render opinions for the record as to 
whether it is at least as likely as not 
(i.e., there is at least a 50% 
probability) that any currently-diagnosed 
sleep apnea and cervical spine disability 
had its onset during the veteran's 
military service, or is a result of any 
incident thereof, including a claimed 
automobile accident or head injury.  The 
doctor(s) should set forth the complete 
rationale for all comments and opinions 
expressed in a printed (typewritten) 
report.  

3.  If the Veteran fails to report for 
any scheduled examination, the RO must 
obtain and associate with the claims 
folder a copy of any notice of the date 
and time of such examination sent to him 
by the VA medical facility at which it 
was to have been conducted, and apply the 
provisions of 38 C.F.R. § 3.655, as 
appropriate. 

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall, 11 
Vet. App. at 271. 

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority, to include 
application of the provisions of    38 
C.F.R. § 3.655, as appropriate.   

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

